THE THIRTEENTH COURT OF APPEALS

                                   13-18-00485-CV


  Christus Spohn Health System Corporation d/b/a Christus Hospital Corpus Christi-
                                    Shoreline
                                        v.
                      Jaime Daniel Gracia and Rachel Gracia


                                  On Appeal from the
                    214th District Court of Nueces County, Texas
                         Trial Cause No. 2016DCV-1295-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court denying Spohn’s plea to the jurisdiction

REVERSED and RENDERS judgment in accordance with its opinion dismissing this

case. Costs of the appeal are adjudged against appellees, Jaime Daniel Gracia and

Rachel Gracia.

      We further order this decision certified below for observance.

August 26, 2019